Citation Nr: 1456657	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right wrist disability	, to include osteoporosis and arthritis. 

2. Entitlement to service connection for pulmonary nodule. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, denied the Veteran's claims for service connection for pulmonary nodule, and granted a 10 percent rating for service connection for a right wrist disability.  The file was then transferred to the RO in Detroit, Michigan.  

The issue of right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On February 11, 2013, prior to the promulgation of a decision in the appeal, the VA received notification from the Veteran that a withdrawal of his claim for service connection for pulmonary nodule was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue regarding service connection for pulmonary nodule by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal regarding the issue of service connection for pulmonary nodule and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for pulmonary nodule is dismissed. 


REMAND

The purpose of this remand is to obtain another VA medical examination to assess the current condition of the Veteran's right wrist disability. 

The Veteran was afforded a VA Compensation & Pension (C&P) medical examination for his claim for service connection for a right wrist disability in May 2009. Since that time, the Veteran has not been offered another examination regarding this disability. 

The Board notes that several statements submitted by the Veteran, as well as statements from his private physician, indicate that his condition has gotten worse in the past few years. Specifically, the Veteran contends that he is able to utilize his right hand less and less, being able to lift very little. He has also since alleged that he has started experiencing sharp pain when moving his hand from side to side, and that he is currently wearing a wrist brace. 

In light of these statements from the Veteran, and a lack of medical evidence and examinations since the initial VA examination conducted more than five years ago, the Board finds that additional developments, specifically an examination, must be conducted for the VA to fulfill its responsibility to the Veteran. The Board notes the presence of an addendum opinion provided in the claims file from January 2013. This opinion, however, was reached without a physical examination of the Veteran's wrist, and only provided information on the Veteran's osteoporosis. The Board finds this opinion is insufficient in providing a full disability picture of the Veteran's current condition, and is over little probative value.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain any private and/or VA treatments records and medical examinations not currently associated with the file. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder. Similarly, the RO/AMC must inquire to the appropriate agencies and medical centers to acquire any VA treatment records from 2009 to present. 

All such records obtained shall be associated with the Veteran's claims file. 

2. The RO/AMC will arrange for an appropriate VA C&P examination to ascertain the severity of the Veteran's right wrist condition.  The examiner should be provided with the veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. The examiner should also determine the extent of pain, limitation of motion and functional loss of the Veteran's right wrist.

Following the examination, it is requested that the examiner render a specific opinion as to whether any type of ankylosis, or any symptoms approximating ankylosis, exists regarding the Veteran's right wrist. A complete rationale for any opinion expressed should be included in the examination report.

3. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. 

If the determination of the claim remains unfavorable to the veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


